Exhibit 4.2 REGISTRATION RIGHTS AGREEMENT dated 21 November, 2013 by and among Oxford Immunotec Global PLC and certain shareholders THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is made on 21 November 2013 by and among the following parties: QUESTER VENTURE PARTNERSHIP , a limited partnership registered in England and Wales under the Limited Partnership Act 1907 with registered number LP7736 acting by its general partner Quester Venture GP Partnership in its capacity as general partner of Quester Venture GP Limited whose registered office is 16 Charlotte Square, Edinburgh, EH2 4DF (“
